                          Case 18-35304 Document 75 Filed in TXSB on 06/26/19 Page 1 of 9




 Fill in this information to identify the case:

 Debtor name         Square Melons, Inc

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)         18-35304
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $287,712.00
       From 1/01/2018 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $312,222.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other


       For year before that:                                                                       Operating a business                               $362,324.00
       From 1/01/2016 to 12/31/2016
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                          Case 18-35304 Document 75 Filed in TXSB on 06/26/19 Page 2 of 9
 Debtor       Square Melons, Inc                                                                        Case number (if known) 18-35304



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Batool Hassan                                               07/16/2018                         $8,500.00           Secured debt
               6107 Baron Hill Lane                                                                                               Unsecured loan repayments
               Sugar Land, TX 77479                                                                                               Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other Purchase of
                                                                                                                               Ownership Interest

       3.2.
               The Apex Organization, Inc.                                 06/12/2018                       $10,300.00            Secured debt
               10849 Kinghurst Street, Suite 135                                                                                  Unsecured loan repayments
               Houston, TX 77099                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    Batool Hassan                                               9/11/18                          $46,227.21         Buyout
               6107 Baron Hill Lane                                        $3,700;
               Sugar Land, TX 77479                                        09/10/2018
               Former Shareholder                                          $5,000;
                                                                           09/10/2018
                                                                           $500;
                                                                           07/16/2018
                                                                           $8,500;
                                                                           04/30/2018
                                                                           $1,300;
                                                                           03/28/2018
                                                                           $3,000;
                                                                           02/09/2018
                                                                           $4000;
                                                                           01/29/2018
                                                                           $5,757.21;
                                                                           01/14/2018
                                                                           4,970.00
                                                                           01/02/2018
                                                                           $9,500.00

       4.2.    Apex Organization                                           01/10/2018                       $17,811.66         Loan Repayments
               9100 SW Freeway Suite 201                                   $5,000;
               Houston, TX 77074                                           03/28/2018
               90% Shareholder                                             $800;
                                                                           03/28/2018
                                                                           $1500;
                                                                           06/14/2018 $
                                                                           6,511.66
                                                                           07/16/2018
                                                                           $4,000

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                          Case 18-35304 Document 75 Filed in TXSB on 06/26/19 Page 3 of 9
 Debtor       Square Melons, Inc                                                                        Case number (if known) 18-35304



           None

       Creditor's name and address                              Describe of the Property                                       Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    Amailey Plumbing LLC vs                          Breach of                  County Civil Court                            Pending
               Square Melons Inc                                Contract, Breach           201 Caroline St.                              On appeal
               201641719                                        of Warranty,               Houston, TX 77002                             Concluded
                                                                Violation of
                                                                Consumer
                                                                Protection Act

       7.2.    TBF Financial LLC vs Square                      Loan Default, Now          County Civil Court at Law                     Pending
               Melons Inc & Safeer Hassan                       attempting to              201 Caroline St                               On appeal
               1102002                                          execute on                 Houston, TX 77002                             Concluded
                                                                Judgment

       7.3.    Mighty Inyang vs Square                          Breach of                                                                Pending
               Melons Inc                                       Contract,                  201 Caroline                                  On appeal
               201678163                                        Negligent                  Houston, TX 77002                             Concluded
                                                                Misrepresentation
                                                                , DTPA Laundry
                                                                List Violations


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                Dates given                              Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                          Case 18-35304 Document 75 Filed in TXSB on 06/26/19 Page 4 of 9
 Debtor        Square Melons, Inc                                                                          Case number (if known) 18-35304




       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss       Value of property
       how the loss occurred                                                                                                                              lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates          Total amount or
                the transfer?                                                                                                                          value
                Address
       11.1.    Hoff Law Offices, P.C.
                14 Inverness Drive E. H-236
                Englewood, CO 80112                                                                                            09/24/2018           $7,500.00

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                 Dates transfers        Total amount or
                                                                                                                       were made                       value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                   Date transfer        Total amount or
               Address                                          payments received or debts paid in exchange              was made                      value
       13.1 Harry Gee and Associates
       .    5847 San Felipe St Suite 2950
               Houston, TX 77057                                Attorney Fees                                            4/11/2017                  $2,000.00

               Relationship to debtor
               Attorney




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                          Case 18-35304 Document 75 Filed in TXSB on 06/26/19 Page 5 of 9
 Debtor        Square Melons, Inc                                                                       Case number (if known) 18-35304



               Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange              was made                          value
       13.2 Michael Narsete
       .    5433 Westheimer Rd Suite
               950
               Houston, TX 77056                                Mediation                                                02/12/2018                       $650.00

               Relationship to debtor
               Mediator


 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.1.    9100 SW Freeway Suite 201                                                                                  8/2014-4/2016
                Houston, TX 77074

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                       Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                   Last 4 digits of          Type of account or          Date account was               Last balance
               Address                                          account number            instrument                  closed, sold,              before closing or
                                                                                                                      moved, or                           transfer
                                                                                                                      transferred

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                          Case 18-35304 Document 75 Filed in TXSB on 06/26/19 Page 6 of 9
 Debtor        Square Melons, Inc                                                                       Case number (if known) 18-35304



                Financial Institution name and                  Last 4 digits of          Type of account or          Date account was           Last balance
                Address                                         account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred
       18.1.    Chase Bank                                      XXXX-3079                    Checking                 1/2018                         $1,800.00
                11806 Wilcrest Dr                                                            Savings
                Houston, TX 77031                                                            Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:      Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None

       Owner's name and address                                      Location of the property             Describe the property                            Value
       Boardwalk Group LLC                                           10849 Kinghurst Street,              Square Melons shares office                $2,700.00
       10849 Kinghurst Street, Suite 135                             Suite 135                            space with a few entities
       Houston, TX 77099                                             Houston, TX 77099                    having assets in the office
                                                                                                          and warehouse space.
                                                                                                          Therefore, there is furniture
                                                                                                          and equipment in the space
                                                                                                          that is not an asset of Square
                                                                                                          Melons. This includes:
                                                                                                          Personal computers owned
                                                                                                          by employees (they use their
                                                                                                          own laptops) Some furniture
                                                                                                          and equipment (scanners,
                                                                                                          printers, desktop computers,
                                                                                                          filing cabinets) of Boardwalk
                                                                                                          Ins Group LLC. There are
                                                                                                          tools, automotive parts;
                                                                                                          service equipment and
                                                                                                          projects and furniture of
                                                                                                          Collectors Auto LLC.


 Part 12:      Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                          Case 18-35304 Document 75 Filed in TXSB on 06/26/19 Page 7 of 9
 Debtor      Square Melons, Inc                                                                         Case number (if known) 18-35304



      medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Safeer Hassan                                                                                                              2012-Present
                    6107 Baron Hill Lane
                    Sugar Land, TX 77479

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

                None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Jamie Garza                                                                                                                2016-Present
                    Po Box 15424
                    Humble, TX 77347
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                          Case 18-35304 Document 75 Filed in TXSB on 06/26/19 Page 8 of 9
 Debtor      Square Melons, Inc                                                                         Case number (if known) 18-35304




    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

                None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Safeer Hassan
                    6107 Baron Hill Lane
                    Sugar Land, TX 77479

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

                None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                          Date of inventory       The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Safeer Hassan                                  6107 Baron Hill Lane                                Managing Member                       10 %
                                                      Sugar Land, TX 77479

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       The Apex Organization                          10849 Kinghurst St Suite 135                        Director, Investor                    90%
                                                      Houston, TX 77099



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Batool Hassan                                  6107 Baron Hill Lane                                Managing Member                   12/ 2015-1/2018
                                                      Sugar Land, TX 77479


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

                Name and address of recipient                   Amount of money or description and value of              Dates              Reason for
                                                                property                                                                    providing the value



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                          Case 18-35304 Document 75 Filed in TXSB on 06/26/19 Page 9 of 9
 Debtor       Square Melons, Inc                                                                        Case number (if known) 18-35304



               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.1                                                                                                              9/11/18
       .                                                                                                                 $3,700;
                                                                                                                         09/10/2018
                                                                                                                         $5,000;
                                                                                                                         09/10/2018
                                                                                                                         $500;
                                                                                                                         07/16/2018
                                                                                                                         $8,500;
                                                                                                                         04/30/2018
                                                                                                                         $1,300;
                                                                                                                         03/28/2018
                                                                                                                         $3,000;
                                                                                                                         02/09/2018
                                                                                                                         $4000;
                                                                                                                         01/29/2018
                                                                9/11/18 $3,700; 09/10/2018 $5,000;                       $5,757.21;
                                                                09/10/2018 $500; 07/16/2018 $8,500;                      01/14/2018
               Batool Hassan                                    04/30/2018 $1,300; 03/28/2018 $3,000;                    4,970.00
               6107 Baron Hill Lane                             02/09/2018 $4000; 01/29/2018 $5,757.21;                  01/02/2018
               Sugar Land, TX 77479                             01/14/2018 4,970.00 01/02/2018 $9,500.00                 $9,500.00         Buyout

               Relationship to debtor
               Former Shareholder


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         June 26, 2019

 /s/ Safeer Hassan                                                      Safeer Hassan
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         CEO

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
